Exhibit 10.4

 

THE PMI GROUP, INC.

 

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

 

(Effective January 1, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS

   1

1.1

  

“Affiliate”

   1

1.2

  

“Beneficiary”

   1

1.3

  

“Board of Directors”

   1

1.4

  

“Change of Control”

   1

1.5

  

“Code”

   1

1.6

  

“Committee”

   1

1.7

  

“Company”

   2

1.8

  

“Compensation”

   2

1.9

  

“Compensation Deferrals”

   2

1.10

  

“Disability” or “Disabled”

   2

1.11

  

“Nonemployee Director”

   2

1.12

  

“Participant”

   2

1.13

  

“Participant’s Account” or “Account”

   2

1.14

  

“Payment Date”

   2

1.15

  

“Plan”

   2

1.16

  

“Plan Year”

   2

1.17

  

“Separation from Service”

   2

1.18

  

“Specified Participant”

   2

1.19

  

“Unforeseeable Emergency”

   3

SECTION 2 PARTICIPATION

   3

2.1

  

Participation

   3

2.2

  

Automatic Termination of Compensation Deferrals

   4

2.3

  

Termination of Participation

   4

SECTION 3 COMPENSATION DEFERRAL ELECTIONS

   5

3.1

  

Compensation Deferrals

   5

3.2

  

Crediting of Compensation Deferrals

   5

3.3

  

Deemed Investment Return on Accounts

   5

3.4

  

Form of Payment

   5

3.5

  

Term of Deferral

   5

3.6

  

Changes in Elections as to Term and Form for Payment

   6

SECTION 4 ACCOUNTING

   6

4.1

  

Participants’ Accounts

   6

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

4.2

  

Participants Remain Unsecured Creditors

   6

4.3

  

Accounting Methods

   6

4.4

  

Reports

   6

SECTION 5 DISTRIBUTIONS

   7

5.1

  

Normal Time for Distribution

   7

5.2

  

Change of Control

   7

5.3

  

Special Rule for Death or Disability

   7

5.4

  

Delay of Payment Permitted Under Certain Circumstances

   7

5.5

  

Separation From Service

   8

5.6

  

Delay of Payment to a Specified Participant Pursuant to a Separation From
Service

   8

5.7

  

Income Inclusion Under Section 409A of the Code

   8

5.8

  

Beneficiary Designations

   9

5.9

  

Unforeseeable Emergency

   9

5.10

  

Payments to Incompetents

   10

5.11

  

Undistributable Accounts

   10

5.12

  

Payment in Cash or its Equivalent

   10

SECTION 6 PARTICIPANT’S INTEREST IN ACCOUNT

   10

SECTION 7 ADMINISTRATION OF THE PLAN

   10

7.1

  

Committee

   10

7.2

  

Actions by Committee

   10

7.3

  

Powers of Committee

   11

7.4

  

Decisions of Committee and its Delegates

   12

7.5

  

Administrative Expenses

   12

7.6

  

Eligibility to Participate

   12

7.7

  

Indemnification

   12

SECTION 8 UNFUNDED PLAN

   12

SECTION 9 MODIFICATION OR TERMINATION OF PLAN

   12

9.1

  

Company’s Obligation is Limited

   12

9.2

  

Right to Amend or Terminate

   12

9.3

  

Effect of Termination

   13

9.4

  

Acceleration of Distributions on Certain Terminations

   13

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 10 GENERAL PROVISIONS

   13

10.1

  

Inalienability

   13

10.2

  

Rights and Duties

   13

10.3

  

No Enlargement of Rights

   13

10.4

  

Compensation Deferrals Not Counted Under Other Employee Benefit Plans

   13

10.5

  

Applicable Law

   13

10.6

  

Severability

   13

10.7

  

Captions

   14

10.8

  

No Guarantees Regarding Tax Treatment

   14

 

-iii-



--------------------------------------------------------------------------------

THE PMI GROUP, INC.

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

(Effective January 1, 2005)

 

THE PMI GROUP, INC., a Delaware corporation (the “Company”), hereby establishes
The PMI Group, Inc. 2005 Directors’ Deferred Compensation Plan (the “Plan)
effective as of January 1, 2005, for the benefit of members of the Company’s
Board of Directors who are employees of neither the Company nor any of its
affiliates, in order to provide such directors with certain deferred
compensation benefits.

 

The Plan is an unfunded deferred compensation plan that is intended to
(a) comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended, and (b) be exempt from the provisions of the Employee
Retirement Income Security Act of 1974, as amended.

 

SECTION 1

DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

1.1 “Affiliate” shall mean each corporation, trade or business which is,
together with the Company, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of
section 414(b), (c) or (m) of the Code), but only for the period during which
such other entity is so affiliated with the Company.

 

1.2 “Beneficiary” shall mean the person or persons entitled to receive the
balance credited to a Participant’s Account under the Plan upon the death of a
Participant, as provided in Section 5.3.

 

1.3 “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time, except that any action that could be taken by the
Board of Directors may also be taken by a duly authorized Committee of the Board
of Directors.

 

1.4 “Change of Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company (as determined in accordance with section 409A(a)(2)(A)(v) of the Code).

 

1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code shall include such section, any valid
regulation or other Treasury Department or Internal Revenue Service guidance
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing or superseding such section.

 

1.6 “Committee” shall mean the committee appointed by (and serving at the
pleasure of) the Board of Directors to administer the Plan. As of the effective
date of the Plan, the members of the Committee shall be the Governance and
Nominating Committee of the Board of Directors.



--------------------------------------------------------------------------------

1.7 “Company” shall mean The PMI Group, Inc., a Delaware corporation.

 

1.8 “Compensation” shall mean the annual cash retainer, retainer for serving as
a committee chairperson (if any), and meeting fees (if any) of a Participant. A
Participant’s Compensation shall not include any other type of remuneration.

 

1.9 “Compensation Deferrals” shall mean the amounts credited to Participants’
Accounts under the Plan pursuant to their deferral elections made in accordance
with Section 2.1.

 

1.10 “Disability” or “Disabled” shall mean the Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months and is evidenced by a certificate of a physician satisfactory to the
Committee stating that such Disability exists and is likely to result in death
or last for at least twelve (12) months, or (b) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company. Notwithstanding the foregoing, a Participant shall be deemed to be
Disabled if the Participant is determined to be totally disabled by the Social
Security Administration. The Committee shall determine whether or not a
Participant is Disabled based on such evidence as the Committee deems necessary
or advisable.

 

1.11 “Nonemployee Director” means a member of the Board of Directors who is an
employee of neither the Company nor of any Affiliate.

 

1.12 “Participant” shall mean a Nonemployee Director who (a) has become a
Participant in the Plan pursuant to Section 2.1 and (b) has not ceased to be a
Participant pursuant to Section 2.3.

 

1.13 “Participant’s Account” or “Account” shall mean, as to any Participant, the
separate account maintained on the books of the Company in order to reflect his
or her interest under the Plan.

 

1.14 “Payment Date” shall mean the first day of a calendar month.

 

1.15 “Plan” shall mean The PMI Group, Inc. 2005 Directors’ Deferred Compensation
Plan, as set forth in this instrument and as hereafter amended from time to
time.

 

1.16 “Plan Year” shall mean the twelve month period beginning January 1 and
ending December 31.

 

1.17 “Separation from Service” shall mean a “separation from service” (within
the meaning of section 409A(a)(2)(A)(i) of the Code).

 

1.18 “Specified Participant” means a Participant who is a key employee (as
defined in section 416(i) of the Code without regard to paragraph (5) thereof)
of the Company. For this purpose, a Participant shall be deemed to be a “key
employee” of the Company during a Plan Year if

 

-2-



--------------------------------------------------------------------------------

he or she met the requirements of section 416(i)(1)(A)(i), (ii) or (iii) of the
Code (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5) of the Code) at any time during the 12-month period ending on
September 30 immediately preceding such Plan Year.

 

1.19 “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in section 152(a) of the Code),
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The Committee shall determine whether or
not a Participant has incurred an Unforeseeable Emergency based on such evidence
as the Committee deems necessary or advisable.

 

SECTION 2

PARTICIPATION

 

2.1 Participation. Each Nonemployee Director’s decision to become a Participant
shall be entirely voluntary.

 

2.1.1 Current Nonemployee Directors. A Nonemployee Director may elect to become
a Participant in the Plan by electing, no later than December 31, 2004, to make
Compensation Deferrals under the Plan. An election under this Section 2.1.1 to
make Compensation Deferrals shall be effective only for the 2005 Plan Year.

 

2.1.2 Initial Elections by New Nonemployee Directors.

 

(a) General. Each individual who first becomes a Nonemployee Director on or
after January 1, 2005 may elect to become a Participant in the Plan by electing,
within thirty (30) days of the effective date of his or her appointment or
election to the Board of Directors, to make Compensation Deferrals under the
Plan. However, no such election may be made if the Nonemployee Director was
previously eligible to participate in another plan that is required to be
aggregated with this Plan under section 409A of the Code.

 

(b) Effect of Election. An election under this Section 2.1.2 to make
Compensation Deferrals shall be effective only (a) with respect to Compensation
that is earned after the effective date of the election, and (b) for the
remainder of the Plan Year with respect to which the election is made.

 

2.1.3 Elections for Subsequent Plan Years. A Nonemployee Director may elect to
become a Participant (or to continue or reinstate his or her active
participation) in the Plan for any subsequent Plan Year by electing, no later
than December 31 of the immediately preceding Plan Year, to make Compensation
Deferrals under the Plan. An election under this Section 2.1.3 to make
Compensation Deferrals shall be effective only for the Plan Year with respect to
which the election is made.

 

-3-



--------------------------------------------------------------------------------

2.1.4 No Election Changes During Plan Year. After the beginning of a Plan Year,
a Participant shall not be permitted to change, terminate or revoke his or her
Compensation Deferral election for such Plan Year, except to the limited extent
provided in Section 2.2.

 

2.1.5 Specific Timing and Method of Election. Notwithstanding any contrary
provision of this Section 2.1, the Committee, in its sole discretion, shall
determine the manner and deadlines for Participants to make Compensation
Deferral elections under the Plan. The deadlines prescribed by the Committee may
be earlier than the deadlines specified in this Section 2.1, but shall not be
later than such specified deadlines.

 

2.2 Automatic Termination of Compensation Deferrals. Notwithstanding any
contrary provision of Section 2.1:

 

2.2.1 Hardship Distribution Under 401(k) Plans. In the event that a Participant
receives a hardship distribution from The PMI Group, Inc. Savings and
Profit-Sharing Plan or any other plan (maintained by the Company or an
Affiliate) which contains a qualified cash or deferred arrangement under section
401(k) of the Code (collectively, the “401(k) Plans”), the Participant’s
Compensation Deferrals under the Plan (if any) shall be terminated for a period
of six (6) months from the date that the Participant received such hardship
distribution or the remainder of the Plan Year in which the Participant received
such hardship distribution (whichever period is longer). Notwithstanding the
preceding, the Participant’s Compensation Deferrals shall not be so terminated
if the Committee determines that such termination is not required in order to
preserve the tax-qualification of the 401(k) Plans.

 

2.2.2 Unforeseeable Emergency. In the event that a Participant incurs an
Unforeseeable Emergency, the Participant’s Compensation Deferrals under the Plan
(if any) shall be terminated for the remainder of the Plan Year in which the
Participant incurred the Unforeseeable Emergency.

 

2.2.3 Irrevocability of Compensation Deferral Election. Notwithstanding the
foregoing, a Participant’s election to make Compensation Deferrals under
Section 2.1 shall be irrevocable as to amounts already deferred as of the
effective date of any termination in accordance with this Section 2.2.

 

2.2.4 Resumption of Compensation Deferrals. A Participant whose Compensation
Deferrals have been terminated pursuant to this Section 2.2 may later resume
making Compensation Deferrals under the Plan only in accordance with
Section 2.1.3.

 

2.3 Termination of Participation. A Nonemployee Director who has become a
Participant shall remain a Participant until his or her entire Account balance
is distributed. However, a Nonemployee Director who has become a Participant may
or may not be an active Participant making Compensation Deferrals for a
particular Plan Year, depending upon whether he or she has elected to make
Compensation Deferrals for such Plan Year.

 

-4-



--------------------------------------------------------------------------------

SECTION 3

COMPENSATION DEFERRAL ELECTIONS

 

3.1 Compensation Deferrals. At the times and in the manner prescribed in
Section 2.1, each Nonemployee Director may elect to defer portions of his or her
Compensation and to have the amounts of such deferrals credited to his or her
Account. For each Plan Year, a Nonemployee Director may elect to defer an amount
equal to any percentage or any specific dollar amount of his or her
Compensation, provided that the percentage or dollar amount elected by the
Participant shall result in an expected Compensation Deferral of not less than
$5,000 of his or her Compensation. Notwithstanding any contrary provision of the
Plan, the Committee may reduce a Participant’s Compensation Deferrals to the
extent necessary to satisfy any deductions required by law.

 

3.2 Crediting of Compensation Deferrals. The amounts deferred pursuant to
Section 3.1 shall reduce the Participant’s Compensation for the Plan Year and
shall be credited to the Participant’s Account as of the date on which the
amounts (but for the Compensation Deferral) otherwise would have been paid to
the Participant. For each Plan Year, the exact dollar amount to be deferred from
each Compensation payment shall be determined by the Committee under such
formulae as it shall adopt from time to time.

 

3.3 Deemed Investment Return on Accounts. Although no assets will be segregated
or otherwise set aside with respect to a Participant’s Account, the amount that
is ultimately payable to the Participant with respect to his or her Account
shall be determined as if such Account had been invested in common stock of the
Company (including reinvestment of any deemed dividends). The Committee, in its
sole discretion, shall adopt (and may modify from time to time) such rules and
procedures as it deems necessary or appropriate to implement the deemed
investment of the Participants’ Accounts. However, such procedures may differ
among Participants or classes of Participants, as determined by the Committee in
its discretion.

 

3.4 Form of Payment. Each Participant shall indicate on his or her deferral
election (made pursuant to Section 3.1) the form of payment for the Compensation
Deferrals (and deemed investment returns, gains and losses thereon) made
pursuant to such election. A Participant may elect (a) a lump sum cash payment,
or (b) a fixed number of annual cash installment payments (not to exceed ten
(10)). A Participant’s election as to the form of payment shall apply to all
amounts credited to the Participant’s Account for the Plan Year with respect to
which the election is made, and except to the limited extent provided in
Section 3.6, shall be irrevocable.

 

3.5 Term of Deferral. Each Participant shall indicate on his or her deferral
election made pursuant to Section 3.1 the time for payment for the Compensation
Deferrals (and deemed investment returns, gains and losses thereon) made
pursuant to such election. A Participant may elect a term of deferral equal to
any whole number of months (not less than twelve (12)) specified in his or her
deferral election. In addition, pursuant to such procedures as the Committee (in
its discretion) may adopt from time to time, a Participant may elect a term of
deferral which ends upon the later (or earlier) of the expiration of a specified
period or the occurrence of a specific event, provided that such election
satisfies the requirements of section 409A of the Code A Participant’s election
as to the term of deferral shall apply to all amounts credited to the
Participant’s Account for

 

-5-



--------------------------------------------------------------------------------

the Plan Year with respect to which the election is made, and except to the
limited extent provided in Section 3.6, shall be irrevocable.

 

3.6 Changes in Elections as to Term and Form for Payment. A Participant may
change his or her election under Section 3.4 and/or Section 3.5 for amounts
credited to the Participant’s Account for any Plan Year, provided that any such
election shall be effective no earlier than twelve (12) months after the
election is made and only if (a) the election is made not less than twelve
(12) months before the date payment of such amounts was previously scheduled to
be made or commenced, (b) the newly-elected scheduled payment commencement date
is at least five (5) years after the date payment of such amounts was previously
scheduled to be made or commenced, and (c) payment of such amounts has not
actually commenced. For example, if a Participant initially elected to receive
his or her 2005 Plan Year Compensation Deferrals (and deemed investment returns,
gains and losses thereon) in the form of five (5) annual installment payments,
with the first installment payable on July 1, 2008, the Participant instead may
elect to receive payment of such amounts in the form of a lump sum, provided
that such election is made on or before June 30, 2007 (that is, not less twelve
(12) months before the date on which payment of such amounts previously was
scheduled to commence) and the newly-elected scheduled payment date is July 1,
2013 or later (that is, at least five (5) years after the date payment of such
amounts was previously scheduled to commence).

 

SECTION 4

ACCOUNTING

 

4.1 Participants’ Accounts. For each Plan Year, at the direction of the
Committee, there shall be established and maintained on the books of the
Company, a separate Account or Accounts for each Participant to which shall be
credited all Compensation Deferrals made by the Participant during such Plan
Year, and deemed investment returns, gains and losses on such Compensation
Deferrals.

 

4.2 Participants Remain Unsecured Creditors. All amounts credited to a
Participant’s Account under the Plan shall continue for all purposes to be a
part of the general assets of the Company. Each Participant’s interest in the
Plan shall make him or her only a general, unsecured creditor of the Company.

 

4.3 Accounting Methods. The accounting methods or formulae to be used under the
Plan for the purpose of maintaining the Participants’ Accounts, including the
calculation and crediting (or debiting) of deemed investment returns, gains and
losses, shall be determined by the Committee, in its sole discretion. The
accounting methods or formulae selected by the Committee may be revised from
time to time.

 

4.4 Reports. Each Participant shall be furnished with periodic statements of his
or her Account, reflecting the status of his or her interest in the Plan, at
least annually.

 

-6-



--------------------------------------------------------------------------------

SECTION 5

DISTRIBUTIONS

 

5.1 Normal Time for Distribution. Subject to the other provisions of this
Section 5, distribution of the balance credited to a Participant’s Account shall
be made or commenced on the Payment Date that immediately follows the end of the
term(s) of deferral elected by the Participant under Section 3.5 or as soon as
administratively practicable thereafter, in accordance with the following rules.
If, pursuant to Section 3.4, the Participant elected to receive annual
installment payments, his or her first installment shall be equal to the balance
then credited to his or her Account, divided by the number of installments to be
made. Each subsequent annual installment shall be paid to the Participant on
each anniversary of the first installment payment or as soon as administratively
practicable thereafter. The amount of each subsequent installment shall be equal
to the balance then credited to the Participant’s Account, divided by the number
of installments remaining to be paid. While a Participant’s Account is in
installment payout status, the unpaid balance credited to the Participant’s
Account shall continue to be credited (or debited) with deemed investment
returns, gains and losses under Section 3.3.

 

5.2 Change of Control. If there is a Change of Control, the balance then
credited to a Participant’s Account shall be distributed to him or her in a lump
sum payment on the Payment Date that immediately follows the date of the Change
of Control or as soon as administratively practicable thereafter. Deemed
investment returns, gains and losses shall be credited (or debited) prior to any
such accelerated distribution in accordance with Section 3.3. The amount of any
such accelerated lump sum distribution shall also include any amount that the
Participant deferred but which has not yet been credited to his or her Account.

 

5.3 Special Rule for Death or Disability. If a Participant dies or becomes
Disabled, the balance then credited to his or her Account shall be distributed
to the Participant (or his or her Beneficiary) in a lump sum payment on the
Payment Date that immediately follows the Participant’s death or the date of the
Committee’s determination of the Participant’s Disability (as the case may be)
or as soon as administratively practicable thereafter. In accordance with
Section 3.3, deemed investment returns, gains and losses shall be credited (or
debited) prior to any such accelerated distribution.

 

5.4 Delay of Payment Permitted Under Certain Circumstances. Notwithstanding any
contrary provision of Section 5.1:

 

5.4.1 Payments Subject to Section 162(m) of the Code. Any payment scheduled to
be made under the Plan shall be delayed if the Company reasonably anticipates
that its deduction with respect to such payment otherwise would be limited or
eliminated by the application of section 162(m) of the Code. Any such delayed
payment shall be made either at the earliest date at which the Company
reasonably anticipates that the deduction of such payment will not be limited or
eliminated by the application of section 162(m) of the Code or the calendar year
in which the Participant incurs a Separation from Service. Notwithstanding the
foregoing, a distribution of a Participant’s Account shall be made without
regard to the deductibility limitation of section 162(m) of the Code if the time
for distribution is accelerated pursuant to Section 5.2 or Section 5.3.

 

-7-



--------------------------------------------------------------------------------

5.4.2 Payments That Would Violate a Loan Covenant or Similar Contractual
Requirement. Any payment scheduled to be made under the Plan shall be delayed
where the Company reasonably anticipates that the making of the payment will
violate a term of a loan agreement to which the Company is a party, or other
similar contract to which the Company is a party, and such violation will cause
material harm to the Company. Any such delayed payment shall be made at the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause material harm to the Company.

 

5.4.3 Payments That Would Violate Federal Securities Laws or Other Applicable
Law. Any payment scheduled to be made under the Plan shall be delayed where the
Company reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law. Any such delayed payment shall
be made at the earliest date at which the Company reasonably anticipates that
the making of the payment will not cause such violation. For this purpose, the
making of a payment under the Plan that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code shall
not be treated as a violation of applicable law.

 

5.4.4 Other Events and Conditions. Any payment scheduled to be made under the
Plan shall be delayed upon such other events and conditions as may be prescribed
in generally applicable guidance published in the Internal Revenue Bulletin.

 

5.4.5 Continued Deemed Investment During Any Delay in Payment. During any delay
in payment under this Section 5.4, the unpaid amount shall continue to be
credited (or debited) with deemed investment returns, gains and losses under
Section 3.3.

 

5.5 Separation From Service. Notwithstanding any contrary provision of this
Section 5, if a Participant incurs a Separation from Service, any amount that is
credited to his or her Account shall be distributed to the Participant in a lump
sum payment on the Payment Date that immediately follows January 15 of the
second calendar year following the year in which the Participant incurred the
Separation from Service or as soon as administratively practicable thereafter.
Any such amount shall continue to be credited (or debited) with deemed
investment returns, gains and losses under Section 3.3. until the date of
payment. For example, if a Participant incurs a Separation from Service during
July 2006, and an amount remains credited to his or her Account on January 15,
2008 (after application of the other provisions of Section 5), then such amount
(as increased or decreased by deemed investment returns, gains and losses
thereon) shall be distributed to the Participant in a lump sum payment on
February 1, 2008 or as soon as administratively practicable thereafter.

 

5.6 Delay of Payment to a Specified Participant Pursuant to a Separation From
Service. Notwithstanding any contrary Plan provision, any payment(s) that are
otherwise required to be made under the Plan to a Specified Participant as a
result of his or her Separation from Service shall be accumulated during the
first six (6) months following the Separation from Service and shall instead be
paid on the Payment Date that immediately follows the end of such six-month
period or as soon as administratively practicable thereafter.

 

5.7 Income Inclusion Under Section 409A of the Code. If the Internal Revenue
Service or a court of competent jurisdiction determines that Plan benefits are
includible for federal income

 

-8-



--------------------------------------------------------------------------------

tax purposes in the gross income of a Participant before his or her actual
receipt of such benefits due to a failure of the Plan to satisfy the
requirements of section 409A of the Code, the Participant’s vested Account
balance shall be distributed to the Participant in a lump sum payment on the
Payment Date that immediately follows such determination or as soon as
administratively practicable thereafter; provided, however, such payment may not
exceed the amount required to be included in income as a result of the failure
to satisfy the requirements of section 409A of the Code.

 

5.8 Beneficiary Designations. Each Participant may, pursuant to such procedures
as the Committee may specify, designate one or more Beneficiaries.

 

5.8.1 Spousal Consent. If a Participant designates a person other than or in
addition to his or her spouse as a primary Beneficiary, the designation shall be
ineffective unless the Participant’s spouse consents to the designation. Any
spousal consent required under this Section 5.8 shall be ineffective unless it
(a) is set forth in writing in a form specified in the discretion of the
Committee, (b) acknowledges the effect of the Participant’s designation of
another person as his or her Beneficiary under the Plan, and (c) is signed by
the spouse and witnessed by an authorized agent of the Committee or a notary
public. Notwithstanding this consent requirement, if the Participant establishes
to the satisfaction of the Committee that written spousal consent may not be
obtained because the spouse cannot be located, his or her designation shall be
effective without spousal consent. Any spousal consent required under this
Section 5.8 shall be valid only with respect to the spouse who signs the
consent. A Participant may revoke his or her Beneficiary designation at any
time, provided that such revocation is in writing.

 

5.8.2 Changes and Failed Designations. A Participant may designate different
Beneficiaries (or may revoke a prior Beneficiary designation) at any time by
delivering a new designation (or revocation of a prior designation) in
accordance with Section 5.8.1. Any designation or revocation shall be effective
only if it is received by the Committee. However, when so received, the
designation or revocation shall be effective as of the date the notice is
executed (whether or not the Participant still is living), but without prejudice
to the Committee on account of any payment made before the change is recorded.
The last effective designation received by the Committee shall supersede all
prior designations. If a Participant dies without having effectively designated
a Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
Account shall be payable to his or her surviving spouse, or, if the Participant
is not survived by his or her spouse, the Account shall be paid to his or her
estate.

 

5.9 Unforeseeable Emergency. In the event that a Participant incurs an
Unforeseeable Emergency, all or part of the Participant’s Account balance shall
be paid to him or her in a lump sum payment on the Payment Date that immediately
follows the date on which the Committee determines that the Participant has
incurred the Unforeseeable Emergency or as soon as administratively practicable
thereafter; provided, however, that the amount paid to the Participant pursuant
to this Section 5.9 shall be limited to the amount reasonably necessary to
alleviate the Participant’s Unforeseeable Emergency (which may include amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the payment). Also, no payment under this
Section 5.9 shall be made to the extent that the Participant’s Unforeseeable
Emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by

 

-9-



--------------------------------------------------------------------------------

liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship), or by the termination
of the Participant’s Compensation Deferrals in accordance with Section 2.2.2.

 

5.10 Payments to Incompetents. If any individual to whom a benefit is payable
under the Plan is a minor or legally incompetent, the Committee shall determine
whether payment shall be made directly to the individual, any person acting as
his or her custodian or legal guardian under the California Uniform Transfers to
Minors Act, his or her legal representative or a near relative, or directly for
his or her support, maintenance or education.

 

5.11 Undistributable Accounts. Each Participant and (in the event of death) his
or her Beneficiary shall keep the Committee advised of his or her current
address. If the Committee is unable to locate the Participant or Beneficiary to
whom a Participant’s Account is payable under this Section 5, the Participant’s
Account shall continue to be credited (or debited) with deemed investment
returns, gains and losses in accordance with Section 3.3. Accounts that, in
accordance with the preceding sentence, have been undistributable for a period
of thirty-five months shall be forfeited as of the end of the thirty-fifth
month. If a Participant whose Account was forfeited under this Section 5.11 (or
his or her Beneficiary) files a claim for distribution of the Account after the
date on which it was forfeited, and if the Committee determines that such claim
is valid, then the forfeited balance shall be paid by the Company in a lump sum
payment of cash (or its equivalent) as soon as practicable thereafter (without
interest or any deemed investment returns, gains or losses after the date of
forfeiture).

 

5.12 Payment in Cash or its Equivalent. All payments from the Plan shall be made
in cash or its equivalent.

 

SECTION 6

PARTICIPANT’S INTEREST IN ACCOUNT

 

Subject to Sections 8.1 (relating to creditor status) and 9.2 (relating to
amendment and/or termination of the Plan), a Participant’s interest in the
balance credited to his or her Account at all times shall be one hundred percent
(100%) vested and nonforfeitable.

 

SECTION 7

ADMINISTRATION OF THE PLAN

 

7.1 Committee. The Plan shall be administered by the Committee. The Committee
shall have the authority to control and manage the operation and administration
of the Plan. Any member of the Committee may resign at any time by notice in
writing mailed or delivered to the Secretary of the Company.

 

7.2 Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.

 

-10-



--------------------------------------------------------------------------------

7.3 Powers of Committee. The Committee shall have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the following discretionary powers:

 

(a) To interpret and determine the meaning and validity of the provisions of the
Plan and to determine any question arising under, or in connection with, the
administration, operation or validity of the Plan or any amendment thereto;

 

(b) To determine any and all considerations affecting the eligibility of any
Nonemployee Director to become a Participant or remain a Participant in the
Plan;

 

(c) To cause one or more separate Accounts to be maintained for each
Participant;

 

(d) To cause Compensation Deferrals and deemed investment returns, gains and
losses to be credited to Participants’ Accounts;

 

(e) To establish and revise a method or procedure for the deemed investment of
Participants’ Accounts, as provided in Section 3.3;

 

(f) To establish and revise an accounting method or formula for the Plan, as
provided in Section 4.3;

 

(g) To determine the manner and form for making elections under the Plan;

 

(h) To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

 

(i) To employ such counsel, agents and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;

 

(j) To establish, from time to time, rules for the performance of its powers and
duties and for the administration of the Plan;

 

(k) To arrange for annual distribution to each Participant of a statement of
benefits accrued under the Plan;

 

(l) To publish a claims and appeal procedure pursuant to which individuals or
estates may claim Plan benefits and appeal denials of such claims;

 

(m) To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan; and

 

-11-



--------------------------------------------------------------------------------

(n) To decide all issues and questions regarding Account balances, and the time,
form, manner and amount of distributions to Participants in accordance with the
Plan’s terms.

 

7.4 Decisions of Committee and its Delegates. All actions, interpretations, and
decisions of the Committee (and its delegates) shall be conclusive and binding
on all persons, and shall be given the maximum possible deference allowed by
law.

 

7.5 Administrative Expenses. All expenses incurred in the administration of the
Plan by the Committee, or otherwise, including legal fees and expenses, shall be
paid and borne by the Company.

 

7.6 Eligibility to Participate. No member of the Committee who is also a
Nonemployee Director shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own Account under the Plan.

 

7.7 Indemnification. The Company shall, and hereby does, indemnify and hold
harmless the members of the Committee (and its delegates), from and against any
and all losses, claims, damages or liabilities (including attorneys’ fees and
amounts paid, with the approval of the Board of Directors, in settlement of any
claim) arising out of or resulting from the implementation of a duty, act or
decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.

 

SECTION 8

UNFUNDED PLAN

 

All amounts credited to a Participant’s Account under the Plan shall continue
for all purposes to be a part of the general assets of the Company. The interest
of the Participant in his or her Account, including his or her right to
distribution thereof, shall be an unsecured claim against the general assets of
the Company. Nothing contained in the Plan shall give any Participant or
Beneficiary any interest in or claim against any specific assets of the Company.

 

SECTION 9

MODIFICATION OR TERMINATION OF PLAN

 

9.1 Company’s Obligation is Limited. The Company intends to continue the Plan
indefinitely, and to maintain each Participant’s Account until it is scheduled
to be paid to him or her in accordance with the provisions of the Plan. However,
the Plan is voluntary on the part of the Company, and the Company does not
guarantee to continue the Plan. The Company at any time may, by amendment of the
Plan, suspend Compensation Deferrals or may discontinue Compensation Deferrals,
with or without cause. Complete discontinuance of all Compensation Deferrals
shall be deemed a termination of the Plan.

 

9.2 Right to Amend or Terminate. The Board of Directors may, in its sole
discretion, amend or terminate the Plan, or any part thereof, at any time and
for any reason, provided that no

 

-12-



--------------------------------------------------------------------------------

amendment or termination of the Plan shall, without the consent of the
Participant, reduce the balance then credited to the Participant’s Account.

 

9.3 Effect of Termination. If the Plan is terminated pursuant to this Section 9,
the balances credited to the Accounts of the affected Participants shall be
distributed to them at the time and in the manner set forth in Section 5, except
as provided in Section 9.4.

 

9.4 Acceleration of Distributions on Certain Terminations. If the Plan is
terminated pursuant to this Section 9 and in accordance with the requirements of
section 409A of the Code, the balances credited to the Accounts of the affected
Participants shall be distributed to them in lump sum payments as soon as may be
permitted under section 409A of the Code.

 

SECTION 10

GENERAL PROVISIONS

 

10.1 Inalienability. In no event may any Participant, Beneficiary, spouse or
estate sell, transfer, anticipate, assign, hypothecate, or otherwise dispose of
any right or interest under the Plan; and such rights and interests shall not at
any time be subject to the claims of creditors nor be liable to attachment,
execution or other legal process. Accordingly, for example, a Participant’s
interest in the Plan is not transferable pursuant to a domestic relations order.

 

10.2 Rights and Duties. Neither the Company nor the Committee shall be subject
to any liability or duty under the Plan except as expressly provided in the
Plan, or for any action taken, omitted or suffered in good faith.

 

10.3 No Enlargement of Rights. Neither the establishment or maintenance of the
Plan, the making of any Compensation Deferrals nor any action of the Company or
the Committee, shall be held or construed to confer upon any individual any
right to be continued as a member of the Board of Directors.

 

10.4 Compensation Deferrals Not Counted Under Other Employee Benefit
Plans. Compensation Deferrals under the Plan will not be considered for purposes
of contributions or benefits under any other employee benefit plan sponsored by
the Company or any Affiliate, except to the extent specifically provided in any
such plan.

 

10.5 Applicable Law. The Plan is intended to comply with the provisions of
section 409A of the Code. Notwithstanding any contrary Plan provision, the Plan
shall be construed, administered and enforced in a manner that is consistent
with such intent, and any provision that would cause the Plan to fail to satisfy
section 409A of the Code shall have no force and effect until amended to comply
with section 409A of the Code (which amendment may be retroactive to the extent
permitted by section 409A of the Code and may be made without the consent of any
Participant or Beneficiary). The provisions of the Plan also shall be construed,
administered and enforced in accordance with the laws of the State of California
(other than its conflict of laws provisions).

 

10.6 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and in lieu of each

 

-13-



--------------------------------------------------------------------------------

provision which is held invalid or unenforceable, there shall be added as part
of the Plan a provision that shall be as similar in terms to such invalid or
unenforceable provision as may be possible and be valid, legal, and enforceable.

 

10.7 Captions. The captions contained in and the table of contents prefixed to
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan nor in
any way shall affect the construction of any provision of the Plan.

 

10.8 No Guarantees Regarding Tax Treatment. Participants (or their
Beneficiaries) shall be responsible for all taxes with respect to any benefits
under the Plan. The Committee and the Company make no guarantees regarding the
tax treatment to any person of any Compensation Deferrals or payments made under
the Plan.

 

EXECUTION

 

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Plan on the date indicated below.

 

       

THE PMI GROUP, INC.

Dated: November 21, 2005

     

By

 

/s/ Charles Broom

           

Title:

 

Senior Vice President

 

-14-